                                                                                       Page 1 of 7
           Case 2:20-cr-00085-SPC-NPM Document 112 Filed 07/21/21 Page 1 of 7 PageID 654


                                               UNITED STATES DISTRICT COURT
                                                MIDDLE DISTRICT OF FLORIDA
                                                    FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                                             Case Number: 2:20-cr-85-SPC-NPM

CHRISTOPHER TED DULUK                                                          USM Number: 73603-018

Date of Original Judgment: 5/11/2021                                           Roger Azcona, CJA
                                                                               403 NW 3rd St
                                                                               Okeechobee, FL 34972

                                                                AMENDED 1
                                                JUDGMENT IN A CRIMINAL CASE
Defendant was found guilty of Count One of the Indictment following a stipulated bench trial held December 2, 2020, and
the Court adjudged the Defendant guilty of this offense:

                                                                                                         Date Offense                Count
               Title & Section                              Nature of Offense                             Concluded                Number(s)

       18 U.S.C. § 2252(a)(4)(B) and                Possession of Child Pornography                     March 10, 2020                 One
          18 U.S.C. § 2252(b)(2)

Defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


IT IS ORDERED that Defendant must notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change
in the defendant’s economic circumstances.

                                                                     Date of Imposition of Judgment:

                                                                     May 10, 2021


                                                                     ______________________________________
                                                                     SHERI POLSTER CHAPPELL
                                                                     UNITED STATES DISTRICT JUDGE

                                                                     July 21, 2021
»




1
    Amended only to include restitution as per the Stipulation Regarding Restitution executed by the parties and filed July 15, 2021 (Doc. 110).




AO 245B (Rev. 09/19) Judgment in a Criminal Case
                                                                                    Page 2 of 7
        Case 2:20-cr-00085-SPC-NPM Document 112 Filed 07/21/21 Page 2 of 7 PageID 655
Christopher Ted Duluk
2:20-cr-85-SPC-NPM

                                                   IMPRISONMENT

        Defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of 84-MONTHS.

         The Court makes the following recommendations to the Bureau of Prisons:

              •   Incarceration in a facility close to home (Rhode Island).



         Defendant is remanded to the custody of the United States Marshal.




                                                       RETURN
I have executed this judgment as follows:




Defendant delivered on ____________________ to ______________________________________


at _________________________________________________, with a certified copy of this judgment.



                                                              _______________________________________________
                                                                         UNITED STATES MARSHAL


                                                         By: ________________________________________________
                                                                             Deputy U.S. Marshal




AO 245B (Rev. 09/19) Judgment in a Criminal Case
                                                                                    Page 3 of 7
        Case 2:20-cr-00085-SPC-NPM Document 112 Filed 07/21/21 Page 3 of 7 PageID 656
Christopher Ted Duluk
2:20-cr-85-SPC-NPM

                                                    SUPERVISED RELEASE
         Upon release from imprisonment, you will be on supervised release for a term of 15-YEARS.


                                                   MANDATORY CONDITIONS
1.       You must not commit another federal, state or local crime.
2.       You must not unlawfully possess a controlled substance.
3.       You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15
         days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             • The above drug testing condition is suspended, based on the court’s determination that you pose a low
                 risk of future substance abuse.
4.       Defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute
         authorizing a sentence of restitution.
5.       Defendant shall cooperate in the collection of DNA, as directed by the probation officer.
6.       Defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
         20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
         agency in the location where you reside, work, are a student, or were convicted of a qualifying offense.

        The defendant shall comply with the standard conditions that have been adopted by this court as well as any other
conditions on the attached page.




AO 245B (Rev. 09/19) Judgment in a Criminal Case
                                                                                    Page 4 of 7
        Case 2:20-cr-00085-SPC-NPM Document 112 Filed 07/21/21 Page 4 of 7 PageID 657
Christopher Ted Duluk
2:20-cr-85-SPC-NPM

                                     STANDARD CONDITIONS OF SUPERVISION
As part of Defendant’s supervised release, Defendant must comply with the following standard conditions of supervision.
These conditions are imposed because they establish the basic expectations for Defendant’s behavior while on
supervision and identify the minimum tools needed by probation officers to keep informed, report to the court about, and
bring about improvements in Defendant’s conduct and condition.

1.       Defendant must report to the probation office in the federal judicial district where Defendant is authorized to reside
         within 72 hours of Defendant’s release from imprisonment, unless the probation officer instructs Defendant to report
         to a different probation office or within a different time frame.
2.       After initially reporting to the probation office, Defendant will receive instructions from the court or the probation
         officer about how and when Defendant must report to the probation officer, and Defendant must report to the
         probation officer as instructed.
3.       Defendant must not knowingly leave the federal judicial district where Defendant is authorized to reside without first
         getting permission from the court or the probation officer.
4.       Defendant must answer truthfully the questions asked by Defendant’s probation officer
5.       Defendant must live at a place approved by the probation officer. If Defendant plans to change where Defendant
         lives or anything about Defendant’s living arrangements (such as the people Defendant lives with), Defendant must
         notify the probation officer at least 10 days before the change. If notifying the probation officer in advance is not
         possible due to unanticipated circumstances, Defendant must notify the probation officer within 72 hours of
         becoming aware of a change or expected change.
6.       Defendant must allow the probation officer to visit Defendant at any time at Defendant’s home or elsewhere, and
         Defendant must permit the probation officer to take any items prohibited by the conditions of Defendant’s
         supervision that the probation officer observes in plain view.
7.       Defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation
         officer excuses Defendant from doing so. If Defendant does not have full-time employment Defendant must try to
         find full-time employment, unless the probation officer excuses Defendant from doing so. If Defendant plans to
         change where Defendant works or anything about Defendant’s work (such as Defendant’s position or Defendant’s
         job responsibilities), Defendant must notify the probation officer at least 10 days before the change. If notifying the
         probation officer at least 10 days in advance is not possible due to unanticipated circumstances, Defendant must
         notify the probation officer within 72 hours of becoming aware of a change or expected change.
8.       Defendant must not communicate or interact with anyone Defendant knows is engaged in criminal activity. If
         Defendant knows someone has been convicted of a felony, Defendant must not knowingly communicate or interact
         with that person without first getting the permission of the probation officer.
9.       If Defendant is arrested or questioned by a law enforcement officer, Defendant must notify the probation officer
         within 72 hours.
10.      Defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous
         weapon (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death
         to another person, such as nunchakus or tasers).
11.      Defendant must not act or make any agreement with a law enforcement agency to act as a confidential human
         source or informant without first getting the permission of the court.
12.      If the probation officer determines that Defendant poses a risk to another person (including an organization), the
         probation officer may require Defendant to notify the person about the risk and Defendant must comply with that
         instruction. The probation officer may contact the person and confirm that Defendant has notified the person about
         the risk.
13.      Defendant must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.


Defendant’s Signature:                                                               Date:


AO 245B (Rev. 09/19) Judgment in a Criminal Case
                                                                                    Page 5 of 7
        Case 2:20-cr-00085-SPC-NPM Document 112 Filed 07/21/21 Page 5 of 7 PageID 658
Christopher Ted Duluk
2:20-cr-85-SPC-NPM

                             ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

1.       Defendant shall participate in a mental health treatment program (outpatient and/or inpatient) and follow the
         probation officer’s instructions regarding the implementation of this court directive. Further, Defendant shall
         contribute to the costs of these services not to exceed an amount determined reasonable by the Probation Office’s
         Sliding Scale for Mental Health Treatment Services.

2.       Defendant shall participate in a mental health program specializing in sex offender treatment and submit to
         polygraph testing for treatment and monitoring purposes. Defendant shall follow the probation officer’s instructions
         regarding the implementation of this court directive. Further, Defendant shall contribute to the costs of such
         treatment and/or polygraphs not to exceed an amount determined reasonable by the Probation Officer base on
         ability to pay or availability of third party payment and in conformance with the Probation Office’s Sliding Scale for
         Treatment Services.

3.       Defendant shall register with the state sexual offender registration agency(s) in any state where you reside, visit,
         are employed, carry on a vocation, or are a student, as directed by Defendant’s probation officer. The probation
         officer will provide state officials with all information required under Florida sexual predator and sexual offender
         notification and registration statutes (F.S.943.0435) and/or the Sex Offender Registration and Notification Act (Title
         I of the Adam Walsh Child Protection and Safety Act of 2006, Public Law 109-248), and may direct Defendant to
         report to these agencies personally for required additional processing, such as photographing, fingerprinting, and
         DNA collection.

4.       Defendant shall have no direct contact with minors (under the age of 18) without the written approval of the probation
         officer and shall refrain from entering into any area where children frequently congregate, including: schools,
         daycare centers, theme parks, playgrounds, etc.

5.       Defendant is prohibited from possessing, subscribing to, or viewing, any video, magazine, or literature depicting
         children in the nude and/or in sexually explicit positions.

6.       Defendant shall not possess or use a computer (including a smart phone, a hand-held computer device, a gaming
         console, or an electronic device) capable of connecting to an online service or an internet service provider. This
         prohibition includes a computer at a public library, an internet cafe, your place of employment, or an educational
         facility. Also, you are prohibited from possessing an electronic data storage medium (including a flash drive, a
         compact disk, and a floppy disk) or using any data encryption technique or program. If approved to possess or use
         a device, you must permit routine inspection of the device, including the hard drive and any other electronic data
         storage medium, to confirm adherence to this condition. The United States Probation Office must conduct the
         inspection in a manner no more intrusive than necessary to ensure compliance with this condition. If this condition
         might affect a third party, including your employer, you must inform the third party of this restriction, including the
         computer inspection provision.

7.       Defendant shall submit to a search of Defendant’s person, residence, place of business, any storage units under
         Defendant’s control, computer, or vehicle, conducted by the United States Probation Officer at a reasonable time
         and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
         condition of release. Failure to submit to a search may be grounds for revocation. Defendant shall inform any other
         residents that the premises may be subject to a search pursuant to this condition.

8.       Defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or making an
         obligation for any major purchases without approval of the Probation Officer. Defendant shall provide the probation
         officer access to any requested financial information.

9.       Defendant shall provide the probation officer access to any requested financial information.




AO 245B (Rev. 09/19) Judgment in a Criminal Case
                                                                                       Page 6 of 7
           Case 2:20-cr-00085-SPC-NPM Document 112 Filed 07/21/21 Page 6 of 7 PageID 659
Christopher Ted Duluk
2:20-cr-85-SPC-NPM

                                                CRIMINAL MONETARY PENALTIES
       Defendant shall pay the following total criminal monetary penalties under the schedule of payments set forth in
the Schedule of Payments.
                      Assessment               AVAA Assessment 2                JVTA Assessment 3      Fine           Restitution

TOTALS                   $100.00                       WAIVED                            $0.00      WAIVED            $9,000.00

            Defendant shall make restitution (including community restitution) to the following payees in the amount listed
            below.
            If Defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
            specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. §
            3664(i), all nonfederal victims must be paid in full prior to the United States receiving payment.

                                                                                                        Restitution
                                                         Name of Payee
                                                                                                         Ordered

                Re: Lighthouse1 Series                                                                   $3,000.00
                Send Payments to:
                Deborah A. Bianco
                P.O. Box 6503
                Bellevue, WA 98008
                Payable to: Deborah A. Bianco, in trust for Maureen

                Re: PinkHeartSisters Series                                                              $3,000.00
                Send Payments to:
                Marsh Law Firm PLLC
                Attn: Erika and Tori
                P.O. Box 4668 #65135
                New York, NY 10163-4668
                Payable to: Marsh Law Firm PLLC in trust for Erika and/or Tori

                Re: Tara Series                                                                          $3,000.00
                Send Payments to:
                In care of the guardian for victim
                Address to be provided by the United States Attorney’s Office to the Clerk of Courts
                                                      SCHEDULE OF PAYMENTS
            Special assessment shall be paid in full and is due immediately.
Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal
monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the Clerk of the Court, unless otherwise directed by the court, the probation
officer, or the United States attorney.
Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10)
costs, including cost of prosecution and court costs.


2
    Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
3
    Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
                                                                                    Page 7 of 7
        Case 2:20-cr-00085-SPC-NPM Document 112 Filed 07/21/21 Page 7 of 7 PageID 660
Christopher Ted Duluk
2:20-cr-85-SPC-NPM

                                                          FORFEITURE
         Defendant shall forfeit to the United States those assets previously identified in the Indictment (Doc. 1) and Order
of Forfeiture (Doc. 82), that are subject to forfeiture. Specifically, the items to be forfeited are:
              1. PNY 256GB thumb drive
              2. Lenovo laptop, Serial Number YD04Q0JA

         As agreed, the Defendant shall also abandon the following assets to the United States:

              1. Dell Laptop
              2. HP Laptop




AO 245B (Rev. 09/19) Judgment in a Criminal Case
